188 F.2d 521
REEDv.BUCHANAN.
No. 11198.
United States Court of Appeals, Sixth Circuit.
April 12, 1951.

C. Ewbank Tucker, Louisville, Ky., for appellant.
W. Owen Keller, John B. Browning, Frankfort, Ky., Charles W. Anderson, Jr., Louisville, Ky., for appellees.
Before SIMONS, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard on the record, briefs and argument of counsel for the respective parties.


2
And it appearing that there was and is available to appellant a remedy in the Courts of Kentucky in the nature of a habeas corpus proceeding, Sections 399 to 429-2, Criminal Code of Practice of Kentucky, or in the nature of Writ of Coram Nobis, Jones v. Commonwealth, 269 Ky. 779, 108 S.W.2d 816; Smith v. Buchanan, 291 Ky. 44, 49, 163 S.W.2d 5, 145 A.L.R. 813, which remedy is effective to protect the rights of the appellant asserted by him in this proceeding, but which has not been availed of by him;


3
And appellant having thus failed to exhaust the remedies available to him in the State Court as required by Section 2254, Title 28 U.S.Code; It is ordered that the judgment of the District Court dismissing the Writ of Habeas Corpus be affirmed. Ex parte Williams, 317 U.S. 604, 63 S. Ct. 431, 87 L. Ed. 491; Bacon v. Sullivan, 5 Cir., 181 F.2d 177; Darr v. Burford, 339 U.S. 200, 70 S. Ct. 587, 94 L. Ed. 761.